Citation Nr: 0718814	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 21, 1979 and from October 23, 1979 to September 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In March 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Manila; a transcript of that hearing is of record.   

The reopened claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine is  
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The RO denied the veteran's claim for service connection 
for low back pain diagnosed as lumbago secondary to 
degenerative joint disease of the lumbosacral spine, in 
November 2002; the veteran was notified of the denial and did 
not timely appeal that decision.

3.  Medical evidence associated with the claims file since 
the November 2002 denial of service connection is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.
CONCLUSIONS OF LAW

1.  The RO's November 2002 rating decision denying service 
connection for low back pain diagnosed as lumbago secondary 
to degenerative joint disease of the lumbosacral spine is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

2.  As evidence received since the RO's November 2002 denial 
is new and material, the criteria for reopening the claim for 
service connection for degenerative joint disease of the 
lumbosacral spine are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2003, February 2004, March 2006 and August 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)); Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).

The RO previously denied the veteran's claim for service 
connection for low back pain, diagnosed as lumbago, secondary 
to degenerative joint disease of the lumbosacral spine, in 
November 2002 because the record did not demonstrate a 
relationship between the claimed disorder and the veteran's 
military service.  While the veteran was seen for back 
complaints in service, there was no evidence to relate the 
present back pathology to military service.  Although the RO 
notified him of the denial later that month, the veteran did 
not timely initiate an appeal, and that decision became 
final.  38 U.S.C.A. § 7105.

In order to reopen the claim, the veteran must file new and 
material evidence.  38 C.F.R. § 3.156(a).  It should be noted 
that with respect to claims requiring new and material 
evidence, the VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pertinent evidence of record at the time of the November 2002 
rating action included the veteran's service medical records 
(SMR), which reflected intermittent back complaints.  See 
e.g. September 24, 1987 and April 4, 1996 complaints of back 
pain that resolve on voiding (SMR Volume I); March 22, 1996 - 
assessment of mechanical back pain (SMR Volume II); back pain 
in the kidney area times 10 days relieved by urination 
documented on April 1, 1996 (SMR Volume II).  Also of record 
was the veteran's separation medical examination of 
February/March 1997, which was negative for any pertinent 
abnormality (SMR Volume III).  Other records considered in 
the November 2002 rating action included private treatment 
reports dating from 2000, including physical therapy records 
from March 2000 reporting moderate osteoarthritis of the 
lumbosacral spine as well as a March 2000 assessment of 
lumbago secondary to degenerative joint disease.  The RO 
concluded that the record did not support a finding that the 
back complaints noted in service were the forerunner of the 
present back disorder.  

In the context of the petition to reopen, the veteran 
provided testimony at a hearing in March 2007 which was to 
the effect that he did not complain too often in service of 
back pain, because the pain was tolerable and he had a job to 
do.  The veteran's spouse also provided testimony regarding 
her observations concerning the veteran's back.  The veteran 
also submitted an April 2006 physical therapy report as well 
as a private medical report dated September 13, 2006.  The 
latter report documented back pain together with other joint 
pain and indicated that the veteran had reported the same 
signs and symptoms in service.  Also of record is a report of 
a March 2004 VA orthopedic examination; however, that 
examination did include evaluation of the veteran's back.  

Although the record clearly does not support that the veteran 
manifested the complete range of pathology listed on the 
September 2006 report and it appears that the examiner relied 
in large measure upon history as reported by the veteran, 
without indicating that a complete review of the claims file 
was undertaken, service medical records document back 
complaints in service on several occasions.  See e.g. March 
1996 assessment of mechanical back pain.  The September 2006 
report, in essence, relates to an unestablished fact 
necessary to substantiate the claim; that is, the new 
evidence relates the veteran's back complaints to service.

Under the circumstances, the Board finds that the evidence 
added to the claims file since November 2002, in particular 
the September 2006 report, relates to an unestablished fact 
necessary to substantiate the claim, an association between 
the veteran's complaints in service and his present 
symptomatology.  It is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and that it raises 
a reasonable possibility of substantiating the claim.

It bears emphasis that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  

With the veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence by the RO is in 
order as more particularly set forth in the remand portion of 
this decision.


ORDER

The veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine is 
reopened.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand portion of 
this decision.


REMAND

A physical therapy report from April 2006 reflects that the 
veteran underwent a course of physical therapy treatment for 
his back; however, records of that treatment have not been 
obtained.  The Court has held that fulfillment of the VA's 
duty to assist includes the procurement and consideration of 
any clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992). 

Once a petition to reopen has been granted, a de novo review 
of the entire record by the RO is for application unless 
there would be no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board also observes that 
despite that at least one record from March 22, 1996 provided 
an assessment of mechanical back pain, the veteran's back 
complaints in service appear to have been primarily 
associated with genitourinary or voiding problems without 
identification of appreciable back pathology per se.  The 
Board is not competent, however, to supplement the record 
with unsubstantiated medical conclusions or to unequivocally 
disassociate such symptomatology from his current 
manifestations of a back disorder.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The record clearly does not 
support that the veteran manifested the complete range of 
pathology listed on the September 2006 report while in 
service and it appears that the examiner relied in large 
measure upon history as reported by the veteran, without 
indicating that a review of the claims file was undertaken.  
Under the circumstances, the Board considers that an VA 
orthopedic examination would be helpful. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran's should be requested 
to provide that names and addresses of 
any medical providers, VA or non-VA who 
provided treatment for his back 
disorder for the period from November 
2002 to the present.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by a 
VA physician to ascertain the current 
status of the veteran's lower back 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
review the claims folder, including the 
service medical records and record that 
such review was conducted.  Thereafter, 
the examiner is requested to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any existing lower back condition is 
etiologically related to the veteran's 
service.  A complete rationale for all 
opinions expressed must be provided.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


